      Case 2:18-cv-02523-TLN-DB Document 34 Filed 04/19/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ERNEST LEE COX, Jr.,                              No. 2:18-cv-02523 TLN DB
12                       Plaintiff,
13           v.                                         ORDER
14    JOHN KRPIN,
15                       Defendant.
16

17          Plaintiff, Ernest Lee Cox, Jr., is a state prisoner proceeding pro se and in forma pauperis

18   in an action brought under 42 U.S.C. § 1983. Plaintiff claims defendant was deliberately

19   indifferent to plaintiff’s medical needs in violation of his Eighth Amendment rights.

20          On April 14, 2021, the district judge issued an order adopting the January 19, 2021

21   findings and recommendations, granting in part defendant’s motion to dismiss, and dismissing

22   plaintiff’s claims related to plaintiff’s inability to use his Continuous Positive Airway Pressure

23   ("CPAP") machine. (ECF No. 33.) As stated in the January 19, 2021 findings and

24   recommendations (ECF No. 32), plaintiff will be given 30 days leave to inform the court if he

25   wishes to proceed on his complaint without the allegations related to the inability to use his CPAP

26   machine or if he would like to amend the complaint. Plaintiff may use the form included with

27   this order to inform the court of how he wishes to proceed.

28   ////
                                                        1
      Case 2:18-cv-02523-TLN-DB Document 34 Filed 04/19/21 Page 2 of 3


 1            For the foregoing reasons, IT IS ORDERED that within 30 days of this order, plaintiff

 2   shall inform the court in writing of how he wishes to proceed in this action.

 3   Dated: April 16, 2021

 4

 5

 6

 7

 8

 9

10

11

12
     DLB:14
13   DLB1/orders/prisoner-civil.rights/cox2523.not_proceed

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             2
      Case 2:18-cv-02523-TLN-DB Document 34 Filed 04/19/21 Page 3 of 3


 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8

 9    ERNEST LEE COX, JR,                              No. 2:18-cv-02523 TLN DB

10                      Plaintiff,

11           v.                                        PLAINTIFF’S NOTICE ON HOW TO
                                                       PROCEED
12    JOHN KRPIN,

13                      Defendant.

14

15   Check one:

16

17   _____   Plaintiff wants to proceed immediately on his remaining Eighth Amendment deliberate

18           indifference claims against Dr. Krpin. Plaintiff understands that the allegations related to

19           plaintiff’s inability to use his Continuous Positive Airway Pressure ("CPAP") machine

20           have been dismissed.

21

22   ____    Plaintiff wants to amend the complaint.

23

24   DATED:_______________________

25
                                                                  Ernest Lee Cox, Jr.
26                                                                Plaintiff pro se

27

28
                                                       3
